Order entered November 15, 2018




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-16-00878-CV

    ALISON LUNA, THE MITCHELL LAW FIRM, AND JAMIE KIRK, Appellants
                                V.
J. ELLEN BENNETT, TEMPORARY ADMINISTRATOR OF THE ESTATE OF GARY
                   WAYNE LUNA, DECEASED, Appellee

                       On Appeal from the Probate Court No. 1
                                Dallas County, Texas
                        Trial Court Cause No. PR-15-04253-1

                                      ORDER
                    Before Justices Bridges, Francis, and Lang-Miers

      Appellee’s motion for damages is DENIED.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE